 



Exhibit 10.7
Table of Base Salaries For Executive Officers of the Company
Effective March 1, 2006

      Name and Position   2006 Base Salary
I. Jon Brumley, Chairman of the Board
  $350,000
Jon S. Brumley, Chief Executive Officer and President
  $475,000
Louie B. Nivens, Chief Financial Officer, Treasurer, Senior Vice President and
Corporate Secretary
  $215,000
Tom H. Olle, Senior Vice President — Asset Management
  $245,000
Robert S. Jacobs, Senior Vice President — Administration
  $225,000
Donald P. Gann, Jr., Senior Vice President — North Region and Drilling
  $225,000

